Petitioner's statement that "he believes that the said Cheshire County Superior Court authorities have no indictment *Page 533 
or indictments whatever for the warrant for the commitment of the petitioner" and the statement that the "Presiding Justice of said state Superior Court did wilfully refuse to uphold the summon which had been duly served upon the alleged grand jury," indicate that the petitioner now seeks for reasons which are not disclosed to deny the existence of the indictment under which he was tried and convicted in 1935. Since the record shows that there was an indictment and since no other facts are alleged which would call for the issuance of the writ the order must be
Petition dismissed.
JOHNSTON, J., having been Attorney General at the time of petitioner's trial and conviction, took no part in the decision of this case.